DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 13, 15-20 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biedermann et al. (US Pub 2015/0032162).
With respect to claim 1, Biedermann discloses a pivotal bone anchor assembly (see fig 21, 23-25 below) for securing an elongate rod (fig 25, 100) to a bone of a patient via a closure, the bone anchor 
With respect to claim 15, Biedermann discloses a pivotal bone anchor assembly (See figs 21 and 23-25 below) for securing an elongate rod (fig 25, 100) to a bone of a patient via a closure, the bone anchor assembly comprising: a bone anchor (fig 21, 1) having a capture portion (fig 21, 3) with an outer spherical surface and an integral anchor portion (See fig 21 below) opposite the capture portion configured for fixation to the bone; a receiver (fig 21, 5) comprising a longitudinal axis (fig 21, C), a base (see fig 24 below) defining a cavity (fig 21, 61) having a bottom opening (fig 21, 64) in communication with a bottom surface of the base, and a pair of integral upright arms (see fig 24 below) extending upwardly from the base with opposed interior surfaces defining a channel (See fig 24 below) therebetween and configured to receive the elongate rod, the channel having a closure  (fig 25, 10) mating guide and advancement structure (threads for 10) and being in communication with the cavity, the receiver having interior surfaces including a horizontal non-threaded upper groove (fig 21, 67) and a horizontal non-threaded lower groove (fig 21, 66), both the upper and lower grooves being located below between the guide and advancement structure and above the cavity (fig 21); and an insert (fig 21, 7 and 8) having an upper surface (see fig 25 below) operable to engage the elongate rod, a lower concave surface (see fig 25 below) operable to engage the outer spherical surface of the capture portion of the bone anchor, and an attachment protrusion (fig 23, 86) extending laterally outward from a side surface of the insert, the insert configured for positioning within the channel of the receiver prior (fig 21) to uploading the capture portion of the bone anchor within the cavity of the receiver with the attachment protrusion being in frictional engagement with the upper first groove to thereby inhibit both upward and downward axial movement of the insert relative to the receiver (fig 21 and 23, the insert is maintained in the upper groove until the both upward and downward force is applied in figure 24), wherein, after the uploading of the capture portion of the bone anchor into the cavity of the receiver through the bottom opening and its capturing therein, the insert is configured to undergo downward deployment within the open channel of the receiver by a tool (paragraph 79, tool presses the insert down) coming into direct engagement against the pressure insert (fig 24), and wherein the attachment protrusion is configured to move downward during the deployment from the upper groove and into frictional engagement with the lower groove so as to inhibit the pressure insert from moving back up within the open channel of the receiver (fig 24). With respect to claim 16, Biedermann discloses, wherein upon the downward deployment of the pressure insert within the open channel of the receiver, the lower concave surface of the insert is configured to frictionally engage with the capture portion of the bone anchor to establish a non-floppy friction fit (paragraph 79, clamping the head) between the bone anchor and the receiver. With respect to claim 17, Biedermann discloses wherein the pressure insert being positioned within the channel of the receiver further comprises the attachment protrusion being snapped into the upper groove of the receiver (fig 21). With respect to claim 18, Biedermann discloses wherein the attachment protrusion is spaced below a top surface of the pressure insert (fig 1, 86). With respect to claim 19, Biedermann discloses further comprising a retainer (fig 21, 75) configured to capture and hold the upper end of the bone anchor in the cavity of the receiver. With respect to claim 20, Biedermann discloses wherein the retainer further comprises a split ring (paragraph 75, “Slit ring”). With respect to claim 22, Biedermann discloses wherein the retainer is non-pivotable (sides of the retainer abut against the sides of the receiver) with respect to the receiver prior to locking the bone anchor assembly.

    PNG
    media_image1.png
    723
    644
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (US Pub 2015/0032162) in view of Schlaepfer et al. (US Pub 2014/0142634).
With respect to clams 4 and 21, Biedermann discloses the claimed invention except for the retainer is pivotable with respect to the receiver. 
Schlaepfer discloses the retainer (fig 2A, 140) is pivotable (fig 2A) with respect to the receiver to allow for a greater degree of angulation (paragraph 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Biedermann to include the retainer is pivotable with respect to the receiver in view of Schlaepfer in order to allow for a greater degree of angulation. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (US Pub 2015/0032162) in view of Jackson (US Pub 2011/0098755).
With respect to claim 14, Biedermann discloses the claimed invention except for the bone anchor being cannulated along the entire length thereof.
Jackson discloses the bone anchor being cannulated along the entire length thereof (fig 3, 50) to provide for a guide wire to aid in insertion (paragraph 421).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schlaepfer to include the bone anchor being cannulated along the entire length thereof in view of Jackson in order to provide for a guide wire to aid in insertion.
Allowable Subject Matter
Claims 6-12 and 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773